Case 8:19-cv-00097-VMC-AAS Document 24 Filed 03/25/19 Page 1 of 3 PageID 134



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

   MICHAEL GLASGO,

                       Plaintiff,
   v.                                        Case No. 8:19-cv-97-T-33AAS

   UBER TECHNOLOGIES, INC.,

                       Defendant.
                                       /

                                     ORDER

          This matter comes before the Court upon consideration of

   Defendant Uber Technologies, Inc.’s Motion to Stay (Doc. #

   17),   filed   on    March   8,   2019.    Plaintiff   Michael   Glasgo

   responded in opposition on March 22, 2019. (Doc. # 23). For

   the reasons that follow, the Motion is denied.

   Discussion

          On March 8, 2019, Uber filed its Motion to Dismiss,

   Transfer, or Stay Action, arguing this action “is duplicative

   of a nearly identical action, In re Uber Text Messaging, No.

   4:18-cv-02931-HSG,      pending    in     the   Northern   District   of

   California, which consolidated three separate actions filed

   last year . . . because both [actions] allege nationwide TCPA

   claims against Uber based on the same alleged ‘Uber Code’

   messages.” (Doc. # 16 at ¶ 2). That same day, Uber filed the

                                       1
Case 8:19-cv-00097-VMC-AAS Document 24 Filed 03/25/19 Page 2 of 3 PageID 135



   instant Motion to Stay, arguing the Court should stay these

   proceedings pending the resolution of its Motion to Dismiss,

   Transfer, or Stay. (Doc. # 17 at ¶ 1).

         A    district   court    has       “broad     discretion     to   stay

   proceedings as an incident to its power to control its own

   docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997) (citing

   Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)). Deciding

   whether to stay a case “calls for the exercise of judgment,

   which must weigh competing interests and maintain an even

   balance.” Landis, 299 U.S. at 254-55. This Court considers

   “several    factors   when    evaluating     a     request   for   a    stay,

   including prejudice to the non-moving party, whether the

   requested stay would simplify and clarify the issues, and

   whether    the   potential    stay   would        reduce   the   burden   of

   litigation on the parties and on the court.” Mackiewicz v.

   Nationstar Mortg., LLC, No. 6:15-cv-465-Orl-18GJK, 2015 WL

   11983233, at *1 (M.D. Fla. Nov. 10, 2015) (citing Freedom

   Sci., Inc. v. Enhanced Vision Sys., No. 8:11-cv-1194-T-17AEP,

   2012 U.S. Dist. LEXIS 11410, at *2 (M.D. Fla. Jan. 21, 2012)).

         Uber argues granting “a stay will preserve valuable

   judicial resources by allowing the Court to focus on deciding

   the pending motion to transfer.” (Doc. # 17 at 6). The Court

                                        2
Case 8:19-cv-00097-VMC-AAS Document 24 Filed 03/25/19 Page 3 of 3 PageID 136



   has an independent obligation to move its cases forward to

   resolution as expeditiously as possible. See Chudasama v.

   Mazda Motor Corp., 123 F.3d 1353, 1366 (11th Cir. 1997)

   (“District courts must take an active role in managing cases

   on their docket.”). Staying these proceedings while the Court

   rules on Uber’s Motion to Dismiss, Transfer, or Stay does not

   serve that goal. The Court’s Fast-Track Scheduling Order,

   which is specifically designed for the speedy and inexpensive

   resolution of TCPA cases, has already stayed discovery except

   as necessary to obtain and provide the information set forth

   in the Scheduling Order. (Doc. # 6 at 1, 4). Furthermore,

   Glasgo objects to the Motion to Stay, arguing he will be

   prejudiced by a stay. (Doc. # 23 at 6-7).

         Accordingly, it is

         ORDERED, ADJUDGED, and DECREED:

         Defendant Uber Technologies, Inc.’s Motion to Stay (Doc.

   # 17) is DENIED.

         DONE and ORDERED in Chambers, in Tampa, Florida, this

   25th day of March, 2019.




                                     3
